      Case 2:18-cv-00659-JLR Document 202 Filed 01/19/21 Page 1 of 2
                                                         The Honorable James L. Robart


 1

 2

 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
11
     CALIFORNIA EXPANDED METAL             CASE NO. 2:18−cv−00659−JLR
12   PRODUCTS COMPANY, a California
     corporation; and CLARKWESTERN         ORDER GRANTING MOTION TO SEAL
13   DIETRICH BUILDING SYSTEMS LLC,
     dba CLARKDIETRICH BUILDING            PLAINTIFFS’ STATUS REPORT RE
14   SYSTEMS, an Ohio limited liability    CONTEMPT PROCEEDINGS
     company,
15                                         The Honorable James L. Robart
                       Plaintiffs,         Courtroom 14106
16         v.
17   JAMES A. KLEIN, an individual;
     BLAZEFRAME INDUSTRIES, LTD., a
18   Washington company; and SAFTI-SEAL,
     INC., a Washington company,
19
                       Defendants.
20

21

22

23

24

25

26

27

28
      Order
      CASE NO. 2:18−cv−00659−JLR
       Case 2:18-cv-00659-JLR Document 202 Filed 01/19/21 Page 2 of 2
                                                          The Honorable James L. Robart

            This matter comes before the Court on Plaintiffs California Expanded Metal Products
 1

 2   Company’s (“CEMCO”) and Clarkwestern Dietrich Building Systems LLC’s, d.b.a.

 3   ClarkDietrich Building Systems’ (“ClarkDietrich”) (collectively “Plaintiffs”) Motion to Seal

 4   ( D k t . # 1 9 9 ) the unredacted versions of the following:
 5
                    1. Plaintiffs’ Status Report Re Contempt Proceedings; and
 6
                    2. Exhibits 8-13, 15-18, and 21 in support of Plaintiffs’ Status Report Re
 7
                        Contempt Proceedings
 8

 9          The Court, having considered all the papers and argument submitted in connection with

10   this Motion,

11   IT IS HEREBY ORDERED THAT:
12          The motion to seal is GRANTED.
13
     IT IS SO ORDERED.
14

15
     Dated this 19th day of January, 2021
16

17

18                                                        A
                                                          ____________________________
                                                          Honorable James L. Robart
19                                                        United States District Judge

20

21

22

23

24

25

26

27

28

      Order                                         -1-
      CASE NO. 2:18−cv−00659−JLR
